DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  As claim 1, line 5, “perform” should be changed to – performing --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, 15-20, 22, 24-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park [US 2018/0279193] in view of Yiu [WO 2017/138978].

    PNG
    media_image1.png
    1145
    843
    media_image1.png
    Greyscale

As claim 1, Park discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving, from a source base station (BS), an indication that the UE is to perform a conditional handover from the source BS to a target BS; performing a two protocol stack handover from the source BS to the target BS in which the UE continues downlink or uplink communication with the source BS via a source protocol stack while the UE performs radio resource control (RRC) processing to configure the handover via a target protocol stack [Figs 15 discloses Ref GNB1 source base send a handover command with condition to UE to instruct UE to perform conditional handover and two protocol stacks such as source protocol stack “implicit” and target protocol stack “implicit” while UE receives packet from source and perform RACH procedure with target, Fig 16-18, Par. 0271, 0285-0287]; and performing the 
    PNG
    media_image2.png
    1474
    1122
    media_image2.png
    Greyscale
0287]. However, Park fails to disclose fully what Yiu discloses 
a method of wireless communication performed by a user equipment (UE), comprising: receiving, from a source base station (BS), an indication that the UE is to perform a conditional handover from the source BS to a target BS [Fig 4, UE Ref 105 for receiving a handover conditional message Ref 415 which requests Ref 105 for handover from source Ref 110-1 to target 110-2]; performing a two protocol stack handover from the source BS to the target BS in which the UE continues downlink or uplink communication with the source BS via a source protocol stack while the UE performs radio resource control (RRC) processing to configure the handover via a target protocol stack [Fig 4 discloses Ref 105 for performing a two protocol stacks from source 
Since, a method and system for simultaneously communication between UE and source and target is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for activating the target protocol stack in order to simultaneously receiving/transmitting packet between source and UE and performing a handover with target as disclosed by Yiu into the teaching of Park.  The motivation would have been to reduce interrupting time when UE handover from first base station to another base station.
As claim 2, Park discloses the indication is included in a radio resource control (RRC) connection reconfiguration request from the source BS to the UE, wherein the RRC connection reconfiguration request further includes a set of conditions that the UE is to use to select the target BS [Fig 15 discloses Handover command with conditions is conveyed in RRC connection reconfiguration message, See message handover command of Fig 15 and Fig 16-18, Par. 0285-0287]. 
As claim 3, Park discloses performing the conditional handover comprises selecting the target BS based at least in part on a condition, of the set of conditions, being satisfied [Fig 15 discloses when condition meet the UE select a target to perform 
As claim 5, Park discloses the indication is based at least in part on another indication from a mobility management entity (MME), wherein the other indication is based at least in part on at least one of: a type of application associated with the UE, a quality of service level associated with the UE, or an access point network (APN) type associated with a subscription profile of the UE [Par. 0186, 0276, 0278 and 0285 discloses indication based at least in part of QOS such as recovering from failure, context of UE]. 
As claim 7, Park discloses performing the conditional handover and the two protocol stack handover comprises: performing the conditional handover to select the target BS before releasing the source BS [Fig 15 discloses UE performs a handover to gNB2 before release resource of gNB2]; and performing the two protocol stack handover to complete a handover of the UE from the source BS to the target BS while a source connection between the UE and the source BS and a target connection between the UE and the target BS are active [Fig 15 discloses the connections are still active because no resource releases by system between UE and gNB1 and Gnb2, Figs 16-18]. 
As claim 8, Park discloses performing the conditional handover comprises: performing the conditional handover to select the target BS; and performing a dual connectivity handover to complete a handover of the UE from the source BS to the target BS [Fig 15 discloses a target is selected and connects with UE in order to complete handover from gNB1 to gNB2, Figs 16-18]. 

the two protocol stack handover comprises performing a random access channel (RACH) procedure with the target BS before releasing the source BS [Fig 15 discloses RACH send before releasing resource of the source BS, Figs 16-18]. 
As claim 10, Park discloses a method of wireless communication performed by a source base station (BS), comprising: determining that a user equipment (UE) is to perform a conditional handover from the source BS to a target BS and is to perform a two protocol stack handover from the source BS to the target BS from the source BS to the target BS in which the UE continues downlink or uplink communication with the source BS via a source protocol stack while the UE performs radio resource control (RRC) processing to configure the handover via a target protocol stack [Fig 15,  handover decision, Figs 16-18]; and transmitting, to the UE, an indication that indicates that the UE is to perform the conditional handover and the two protocol stack handover [Fig 15, conditional handover command, Figs 16-18]. However, Park fails to disclose fully what Yiu discloses a method of wireless communication performed by a source base station (BS), comprising: determining that a user equipment (UE) is to perform a conditional handover from the source BS to a target BS and is to perform a two protocol stack handover from the source BS to the target BS from the source BS to the target BS in which the UE continues downlink or uplink communication with the source BS via a source protocol stack while the UE performs radio resource control (RRC) processing to configure the handover via a target protocol stack [Fig 4, Ref 406, handover decision, Ref 105 for performing a two protocol stacks from source Ref 110-1 to target Ref 110-2 while Ref 105 continues downlink or uplink with Ref 110-1 via a source protocol Ref 105 
Since, a method and system for simultaneously communication between UE and source and target is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for activating the target protocol stack in order to simultaneously receiving/transmitting packet between source and UE and performing a handover with target as disclosed by Yiu into the teaching of Park.  The motivation would have been to reduce interrupting time when UE handover from first base station to another base station.
As claim 11, this claim is rejected with similar rational as claim 2.
As claim 13, this claim is rejected with similar rational as claim 5.
As claim 15, Park discloses wherein the indication indicates that the UE is to 
perform: a combination of the conditional handover and the two protocol stack 
handover, or a combination of the conditional handover and a dual connectivity handover [Fig 15 discloses when condition meet, UE performs handover from gNB1 to gNB2 for dual connections, Fig 16-18]. 
As claim 16, Park discloses performing a handover decision for the UE based at least in part on a measurement report received from the UE [Figs 15-16 discloses UE reports MR]; determining that the UE is to perform the combination of the conditional 

As claim 17, Park discloses transmitting, to the target BS, information that identifies whether the UE is to perform the combination of the conditional handover and the two protocol stack handover or the combination of the conditional handover and the dual connectivity handover [Figs 15, Source send Handover required to targets, Figs 16-18, Par. 0285-0287].
As claim 18, this claim is rejected with similar rational as claim 1.
As claim 19, this claim is rejected with similar rational as claim 2.
As claim 20, this claim is rejected with similar rational as claim 3.
As claim 22, this claim is rejected with similar rational as claim 5.
As claim 24, this claim is rejected with similar rational as claim 7.

As claim 26, this claim is rejected with similar rational as claim 9.
As claim 27, this claim is rejected with similar rational as claim 11.
As claim 29, this claim is rejected with similar rational as claim 16.
As claim 30, this claim is rejected with similar rational as claim 17.
Claims 4, 12, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Yiu as applied to claims 1, 10, 18 above, and further in view of Chang [US 2019/0380081].
As claim 4, Park and Yiu fail to fully disclose what Chang discloses transmitting, to the source BS, capability information that identifies a capability of the UE to perform at least one of the conditional handover, the two protocol stack handover, or the dual connectivity handover [Par. 0230-0234]; and wherein receiving the indication comprises
receiving the indication based at least in part on transmitting the capability 
information [Par. 0230-0234]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing capability of UE to source in order to allow system to select a handover method as disclosed by Chang into the teaching of Park and Yiu.  The motivation would have been to reduce the processing time during hand off.
As claim 12, Park and Yiu fails to fully disclose what Chang discloses receiving, from the UE, capability information that identifies a capability of the UE to perform at least one of the conditional handover, the two protocol stack handover, or the dual connectivity handover [Par. 0230-0234];  and wherein determining that the UE is to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing capability of UE to source in order to allow system to select a handover method as disclosed by Chang into the teaching of Park and Yiu.  The motivation would have been to reduce the processing time during hand off.
As claim 21, this claim is rejected with similar rational as claim 4.
As claim 28, this claim is rejected with similar rational as claim 12.
Claims 6, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Yiu as applied to claims 1, 10, 18 above, and further in view of Moosavi  [US 2020/0084683].
As claim 6, Park and Yiu fails to disclose fully what Moosavi discloses the indication is based at least in part on a prioritization of different types of handovers by the source BS. [Par. 0125]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for ranking handovers as disclosed by Moosavi into the teaching of Park and Yiu. The motivation would have been to reduce the processing time during hand off.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for ranking handovers as disclosed by Moosavi into the teaching of Park and Yiu. The motivation would have been to reduce the processing time during hand off.
As claim 23, this claim is rejected with similar rational as claim 6.

    PNG
    media_image3.png
    986
    1312
    media_image3.png
    Greyscale
Claims 1-3, 5, 7-11, 13, 15-20, 22, 24-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang [US 2018/0227805] in view of Yiu [WO 2017/138978].


    PNG
    media_image2.png
    1474
    1122
    media_image2.png
    Greyscale
However, Jang fails to disclose fully what Yiu discloses 


Since, a method and system for simultaneously communication between UE and source and target is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for activating the target protocol stack in order to simultaneously receiving/transmitting packet between source and UE and performing a handover with target as disclosed by Yiu into the teaching of Jang.  The motivation would have been to reduce interrupting time when UE handover from first base station to another base station.

As claim 3, Jang discloses performing the conditional handover comprises selecting the target BS based at least in part on a condition, of the set of conditions, being satisfied [Fig 3C, Ref 3c-35 when condition meet the UE select a target to perform handoff and send a Random access preamble, Fig 4c, Par. 0283-0372]. 
As claim 7, Jang discloses performing the conditional handover and at 
least one of the two protocol stack handover or the dual connectivity handover 
comprises: performing the conditional handover to select the target BS before 
releasing the source BS [Fig 3C, UE performs a handover to target before release resource of source, Ref 3c45, Fig 4c and Par. 0283-0372]; and performing the two protocol stack handover to complete a handover of the UE from the source BS to the target BS while a source connection between the UE and the source BS and a target connection between the UE and the target BS are active [Fig 3C discloses the connections are still active because no resource releases by system until handoff complete, after completing handoff, source release resource, Ref 3c41, Fig 4c and Par. 0283-0372]. 
As claim 8, Jang discloses performing the conditional handover and at least one of the two protocol stack handover or the dual connectivity handover comprises: 
As claim 9, Jang discloses performing the conditional handover and at 
least one of the two protocol stack handover or the dual connectivity handover 
comprises performing a random access channel (RACH) procedure with the target 
BS before releasing the source BS [Fig 3C discloses Ref 3c37 RACH send before releasing resource of the source BS, Fig 4c, 0283-0372]. 
As claim 10, Jang discloses a method of wireless communication performed by a source base station (BS), comprising determining that a user equipment (UE) is to perform a conditional handover from the source BS to a target BS and is to perform 
a two protocol stack handover from the source BS to the target BS from the source BS to the target BS [Fig 3C discloses handover decision, Fig 4, Par. 0283-0372]; and transmitting, to the UE, an indication that indicates that the UE is to perform the conditional handover and at least one of the two protocol stack handover or the dual connectivity handover [Fig 3C discloses conditional handover command, Fig 4c and 0283-0372]. 
As claim 11, this claim is rejected with similar rational as claim 2.
As claim 15, Jang discloses wherein the indication indicates that the UE is to 
perform a combination of the conditional handover and the two protocol stack 

As claim 16, Jang discloses performing a handover decision for the UE based at least in part on a measurement report received from the UE [Fig 3C discloses UE reports MR, 3c-21, Fig 4c, Par. 0283-0372]; determining that the UE is to perform the combination of the conditional handover and the two protocol stack handover or the combination of the conditional handover and the dual connectivity handover based at least in part on performing the handover decision [Fig 3C, 3c23 discloses a handover decision for preforming conditional handover for dual connection, Fig 4c, Par. 0283-0372]; and performing respective handover preparations with multiple target BSs, of a set of target BSs, based at least in part on determining to perform the combination of the conditional handover and the two protocol stack handover or the combination of the conditional handover and the dual connectivity handover [Fig 3C discloses source prepares UE for conditional handover by requesting the information from target see step of handover required to handover ack or command, Fig 4c, Par. 0283-0372]; and wherein transmitting the indication comprises: transmitting the indication to the UE based at least in part on performing the respective handover preparations with the multiple target BSs [Fig 3C discloses a handover command with condition to allow UE to prepare for handoff to targets, Fig 4c, Par. 0283-0372]. 
As claim 17, Jang transmitting, to the target BS, information that identifies whether the UE is to perform the combination of the conditional handover and the two protocol stack handover or the combination of the conditional handover and the dual 
As claim 18, this claim is rejected with similar rational as claim 1.
As claim 19, this claim is rejected with similar rational as claim 2.
As claim 20, this claim is rejected with similar rational as claim 3.
As claim 22, this claim is rejected with similar rational as claim 5.
As claim 24, this claim is rejected with similar rational as claim 7.
As claim 25, this claim is rejected with similar rational as claim 8.
As claim 26, this claim is rejected with similar rational as claim 9.
As claim 27, this claim is rejected with similar rational as claim 11.
As claim 29, this claim is rejected with similar rational as claim 16.
As claim 30, this claim is rejected with similar rational as claim 17.
Claims 4, 12, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Yiu as applied to claims 1, 10, 18 above, and further in view of Chang [US 2019/0380081].
As claim 4, Jang and Yiu fail to disclose fully what Chang discloses transmitting, to the source BS, capability information that identifies a capability of the UE to perform at least one of the conditional handover, the two protocol stack handover, or the dual connectivity handover [Par. 0230-0234]; and wherein receiving the indication comprises
receiving the indication based at least in part on transmitting the capability information [Par. 0230-0234]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing 
As claim 12, Jang and Yiu fail to disclose fully what Chang discloses receiving, from the UE, capability information that identifies a capability of the UE to perform at least one of the conditional handover, the two protocol stack handover, or the dual connectivity handover [Par. 0230-0234];  and wherein determining that the UE is to perform the conditional handover and at least one of the two protocol stack handover or the dual connectivity handover comprises: determining that the UE is to perform the conditional handover and at least one of the two protocol stack handover or the dual connectivity handover based at least in part on receiving the capability information [Par. 0230-0234]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing capability of UE to source in order to allow system to select a handover method as disclosed by Chang into the teaching of Jang and Yiu.  The motivation would have been to reduce the processing time during hand off.
As claim 21, this claim is rejected with similar rational as claim 4.
As claim 28, this claim is rejected with similar rational as claim 12.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Yiu as applied to claims 1, 10, 18 above, and further in view of Park.
As claim 5, Park and Yiu fails to disclose fully what Park discloses the indication is based at least in part on another indication from a mobility management entity (MME), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing an indication based on another indication from MME as disclosed by Park into the teaching of Jang and Yiu. The motivation would have been to reduce the processing time during hand off.
As claim 13, this claim is rejected with similar rational as claim 5.
Claims 6, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Yiu as applied to claims 1, 10, 18 above, and further in view of Moosavi  [US 2020/0084863].
As claim 6, Jang and Yiu fails to disclose fully what Moosavi discloses the indication is based at least in part on a prioritization of different types of handovers by the source BS. [Par. 0125]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for ranking handovers as disclosed by Moosavi into the teaching of Jang and Yiu. The motivation would have been to reduce the processing time during hand off.
As claim 14, Jang and Yiu fails to disclose fully what Moosavi discloses determining a priority of the at least one of the conditional handover, the two protocol 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for ranking handovers as disclosed by Moosavi into the teaching of Jang and Yiu. The motivation would have been to reduce the processing time during hand off.
As claim 23, this claim is rejected with similar rational as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loehr [USP 2018/0317137] discloses a method and system for handover a UE between source and targets using handover conditions.
Jang [USP 2019/0037457] discloses a method and system for handover a UE between source and targets using handover conditions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414